                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNUM LIFE INSURANCE COMPANY OF
 AMERICA,

        Plaintiff,
                                                                    Case No. 1:20-cv-1041
 v.
                                                                    HON. JANET T. NEFF
 ROBERT SCALES, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil action. Plaintiff filed a Motion to Interplead Funds with the Court (ECF No.

31). The matter was referred to the Magistrate Judge, who issued a Report and Recommendation

on May 24, 2021, recommending that the motion be granted, the Court enter the proposed order

(ECF No. 31-1), and Plaintiff be dismissed from this action. The Report and Recommendation

was duly served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1).

Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 38) is

APPROVED and ADOPTED as the Opinion of the Court.

       The Court will enter the proposed order (ECF No. 31-1).



Dated: June 24, 2021                                          /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
